Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is July 26, 2018.This application is a 371 of PCT/JP2018/028118 07/26/2018). This Office Action is in response to the application filed February 21, 2020. 
The preliminary amendment of the Abstract, filed February 21, 2020 has been reviewed and is found to be acceptable. As such, the preliminary amendment of the Abstract, filed February 21, 2020 has been entered.
This action is an ALLOWANCE.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 12 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The prior art of record does not disclose nor render obvious a semiconductor device and an electronic apparatus as recited by claim 1 and claim 11, respectively, including an impurity concentration in the gate insulation film being such that the impurity concentration in the center region of the film is different from the impurity concentration in boundary regions as required by claim 
BASCERI et al. (US 7,161,203) teaches, in the same field of endeavor, a gate insulating film (“gate dielectric”) having different regions 115, 110 as noted in FIG. 19 below.

    PNG
    media_image1.png
    279
    451
    media_image1.png
    Greyscale


However, BASCERI et al. teaches regions 115, 110 differing as being different materials, not differing based on having an impurity concentration in a center region different from an impurity concentration in boundary regions as recited by instant claim 1 and claim 11. BASCERI et al., either alone or in combination with the prior art of record, does not disclose nor render obvious the inventive structure and the inventive method as recited by instant Claims 1, 11, and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813